Appeal by defendant from a judgment of the former County Court, Kings County, rendered April 9, 1959, after a jury trial, convicting him of robbery in the first degree and imposing sentence upon him as a second felony offender. Part of the People’s proof consisted of a statement made by the defendant after his arrest and prior to arraignment. The issue of the voluntariness of that statement was submitted by the trial court to the jury for determination together with other issues. This procedure has been held to be in violation of the defendant’s constitutional rights; he was entitled to a separate trial by the court alone of the issue as to the voluntariness of his confession (Jackson v. Denno, 378 U. S. 368; People v. Huntley, 15 N Y 2d 72). Accordingly, this action is remitted to the trial court for further proceedings in accordance with People v. Huntley (supra). The procedure prescribed in People v. Korda (24 A D 2d 577) should be followed. In the interim, the pending appeal in this court will be held in abeyance. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.